Case 2:18-cv-00617-RGK-GJS Document 125 Filed 05/15/19 Page 1 of 3 Page ID #:4182



    1   RAFEY S. BALABANIAN (SBN 315962)
        rbalabanian@edelson.com
    2   J. AARON LAWSON (SBN 319306)
        alawson@edelson.com
    3   EDELSON PC
        123 Townsend Street, Suite 100
    4   San Francisco, California 94107
        Telephone: (415) 212-9300
    5   Facsimile: (415) 373-9435
    6   Attorneys for Plaintiff Joseph Lack
    7
    8
                              UNITED STATES DISTRICT COURT
    9
                             CENTRAL DISTRICT OF CALIFORNIA
   10
   11
      JOSEPH LACK, individually and on           Case No. 2:18-cv-00617-RGK-GJS
   12 behalf of all others similarly situated,
                                                 PLAINTIFF’S RESPONSE TO
   13                      Plaintiff,            ORDER TO SHOW CAUSE
   14               v.
   15 MARK KARPELES,
   16                      Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        PL. RESP. TO SHOW CAUSE ORDER                   Case No. 2:18-cv-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 125 Filed 05/15/19 Page 2 of 3 Page ID #:4183



    1         Plaintiff Joseph Lack (“Plaintiff”) respectfully submits this response to the
    2 Court’s Order to Show Cause, which was entered on May 10, 2019. (Dkt. 122.)
    3         1.     As originally filed, this case involved two defendants, Mizuho Bank,
    4 Ltd., and Mark Karpeles. (See Dkt. 1.) Given the requirements of international law,
    5 service upon Karpeles was not completed until April 16, 2019, roughly 16 months
    6 after the complaint was filed. (Dkt. 106.) In the meantime, Plaintiff and Mizuho
    7 Bank proceeded along the lines ordered by the Court following the Rule 26(f)
    8 conference, including the filing of motions for class certification and summary
    9 judgment. (See Dkts. 67, 86, 112, 114.) The parties were preparing for a June 25,
   10 2019, trial when Karpeles appeared in the case, and moved to dismiss the allegations
   11 against him. (Dkt. 110.) Karpeles’s motion was filed four days before Plaintiff and
   12 Mizuho were to file their motions in limine, and two weeks before Plaintiff and
   13 Mizuho were to file their contentions of law and fact.
   14         2.     Given Karpeles’s central role in the events that are the subject of this
   15 litigation, all parties moved to continue the trial date to allow Karpeles’s meaningful
   16 participation in the trial. (Dkt. 121.) But on May 10, 2019, the parties stipulated to
   17 the dismissal of Plaintiff’s claims against Mizuho, and Mizuho’s cross-claims
   18 against Karpeles. (Dkt. 124.) See Fed. R. Civ. P. 41(a)(1)(a)(ii). By operation of
   19 rule, that stipulation is binding without a court order.
   20         3.     Given that dismissal, the concerns that motivated the parties’ joint
   21 application to continue the trial date are no longer present. Plaintiff’s claims against
   22 Karpeles remain live, and discovery on those claims, and Karpeles’s defenses
   23 thereto, can be conducted in due course, in accordance with a schedule set following
   24 resolution of Karpeles’s motion to dismiss. The dismissal, for all practical purposes,
   25 accomplishes the severance proposed by the Court. Formal severance is
   26 unnecessary.
   27
   28
        PL. RESP. TO SHOW CAUSE ORDER                            Case No. 2:18-cv-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 125 Filed 05/15/19 Page 3 of 3 Page ID #:4184



    1                                     Respectfully submitted,

    2                                     JOSEPH LACK, individually and on behalf
    3                                     of all others similarly situated,

    4 Dated: May 15, 2019                 By:/s/ J. Aaron Lawson
    5                                     One of Plaintiffs’ Attorneys

    6                                     RAFEY S. BALABANIAN (SBN – 315962)
    7                                     rbalabanian@edelson.com
                                          J. AARON LAWSON (SBN – 319306)
    8                                     alawson@edelson.com
    9                                     Edelson PC
                                          123 Townsend Street, Suite 100
   10                                     San Francisco, California 94107
   11                                     Telephone: (415) 212-9300
                                          Facsimile: (415) 373-9435
   12
                                          Counsel for Plaintiff and the Putative Classes
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        PL. RESP. TO SHOW CAUSE ORDER                   Case No. 2:18-cv-00617-RGK-GJS
